Citation Nr: 9910868	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-09 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin rash on the 
face, chest, arms, and legs as a result of Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

FINDING OF FACT

The claim for service connection for a skin rash on the face, 
chest, arms and legs is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of service connection for a skin rash on the face, 
arms, and legs is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service records are negative for complaints, 
treatment, or findings referable to a skin rash.  The 
veteran's separation examination is not of record. 


An Agent Orange Code Sheet was prepared in October 1986.  It 
is noted that veteran's complained of a skin condition.  A 
dermatology workup and consultation was reportedly done with 
a doubtful diagnosis.  The report shows that the veteran 
failed to report for a dermatology appointment scheduled in 
December 1986.

VA outpatient treatment records dated in March 1988 show that 
the veteran presented with complaints of a skin rash on the 
left cheek of his face which he attributed to service.  There 
was no diagnosis provided.  

VA outpatient treatment records dated in March 1989 show a 
diagnosis for sebaceous cysts.  

The veteran was accorded a VA mental disorders examination in 
November 1989.  At that time, he did not report any 
complaints referable to a skin rash.  On examination, there 
were no skin lesions noted.  

VA outpatient treatment records dated in June 1991 show that 
the veteran was seen with complaints of skin rash on his left 
cheek and leg.  The diagnosis was dry skin on the left cheek 
and above the lateral aspect of the right leg.  

The veteran submitted private medical records dated from 
September 1990 to August 1994 that were illegible for the 
most part, and without reference to treatment for a skin 
condition.  

The veteran was accorded a personal hearing in July 1995.  He 
testified that his skin rash had begun in 1969 and was first 
treated in 1974.  He testified that the primary areas 
affected were his leg, chest, and left cheek.  He also 
reported pain and swelling were associated with his skin 
rash.  He reported treatment with creams and oral medication.  
He reported both private and VA treatment for his skin rash.  



Criteria

The threshold question that must be resolved with regard to 
the veteran's claim of service connection for a skin rash on 
face, arms, and legs is whether he has presented evidence 
that the claim is well grounded. 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim, meaning it appears to be 
meritorious.  Murphy, 1 Vet. App. at 81. An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303(d) (1998).  Service 
connection may also be granted for disease that is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: A well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability. Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).
A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober, 
at 495.

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram. 38 C.F.R. § 3.307(6)(i) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1998) are met even though there is no record of 
such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  (For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.)  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.309(e) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  Service in Vietnam during the Vietnam Era together 
with the development of chloracne or other acneform disease 
consistent with chloracne manifested subsequent to such 
service is sufficient to establish service connection for 
that disease.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
307(a)(6)(iii), 3.313 (1998).

When the requirements of a well-grounded claim are considered 
in relation to § 3.309, it must first be shown that there is 
medical evidence of a current, pertinent disability included 
under § 3.309(e) (1998).

The second requirement for a well-grounded claim is evidence 
of a disease or injury in service.  In relation to a claim 
under § 3.309(e), the only pertinent "disease or injury" 
would be service in the Republic of Vietnam or exposure to a 
herbicide agent.

Where there is medical evidence of a current disorder under § 
3.309(e) (1998), and there is competent evidence of herbicide 
agent exposure, then the third requirement under Caluza, the 
nexus, is, in essence, presumed. See 38 C.F.R. § 3.309(e) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The veteran has claimed entitlement to service connection for 
a skin rash on the face, chest, arms, and legs on two bases.  
He initially claimed entitlement to service connection on the 
basis that it was the result of Agent Orange exposure while 
in Vietnam.  He has more recently contended that service 
connection is warranted for skin rash on a direct basis.

The veteran had qualifying service in Vietnam.  Accordingly, 
if he is shown to have a disease listed at 38 C.F.R. § 
3.309(e), he is presumed to have been exposed to herbicidal 
agents while in service.

While chloracne and acneform disease consistent with 
chloracne are subject to the presumptions of § 3.309(e), 
there is no medical evidence that the veteran has chloracne 
or acneform disease consistent with chloracne.  As a lay 
person, he is not competent to diagnose such a disease.

The veteran has received a diagnosis of dry skin.  However, 
dry skin is not listed among the diseases subject to 
presumptive service connection in § 3.309(e).  The disorders 
granted presumptive service under § 3.309(e) are carefully 
specified.  As noted above there is no medical evidence that 
the veteran's dry skin is an acneform disease consistent with 
chloracne.  The veteran has not presented any medical 
evidence showing that dry skin is secondary to Agent Orange 
exposure, or any incident or event related to service.  

In short, there is no competent evidence of a nexus between 
dry skin and service.  Consequently, the Board concludes the 
claim for skin rash on the face, chest, arms, and legs, as 
secondary to Agent Orange exposure is not well grounded. 38 
U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran has asserted that service connection for his skin 
rash should be granted on a direct basis because he had a 
continuity of symptomatology since service.  
The veteran is competent to report that he observed a skin 
rash during service.  He is also competent to report a 
continuity of symptomatology, of a skin rash since service.  
See Savage.  However, he is not competent to opine that his 
current diagnosis, dry skin is the same disorder he observed 
while in service and since separation.  Clyburn v. West, No. 
97-1321 (U.S. Vet. App. April 2, 1999).  As the above 
discussion should make clear there is no competent evidence 
linking the current diagnosis of dry skin to service.  
Inasmuch as there is no medical evidence linking the 
veteran's current disability to service, the claim for 
service connection is not well grounded.  

During his July 1995 personal hearing the veteran reported 
treatment for his skin condition at a VA medical facility.  
The RO's request of the treatment records from the VA medical 
facility generated a response that the veteran had not been 
treated at the facility since June 1991.  The Board notes 
that treatment records prior to June 1991 are of record and 
have been considered.  The record shows that the RO requested 
all of the veteran's treatment records.  Inasmuch, as the 
treatment records referred to by the veteran are nonexistent, 
they could not show a nexus between the veteran's current 
disorder and service. 

In the absence of competent evidence of a nexus between the 
veteran's current disability and Agent Orange exposure or to 
any other incident of service, the claim for service 
connection for skin rash on the face, chest, arms, and legs 
must be denied as not well grounded.


The veteran has not reported the existence of evidence which 
could serve to render his claim well grounded.  Accordingly, 
there is no further duty on the part of VA to inform him of 
the evidence necessary to complete his applications for those 
benefits. 38 U.S.C.A. 5103 (West 1991); Epps v. Brown, 9 Vet. 
App. 341, 344-345 (1996).

As the claim for service connection for a skin rash on the 
face, chest, arms, and legs as a result of Agent Orange 
exposure is not well grounded, the doctrine of reasonable 
doubt has no application to the veteran's case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a skin rash on the 
face, chest, arms, and legs as a result of Agent Orange 
exposure, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

